DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed on 06/23/2021 has been entered.  Claims 7-8 have been cancelled.   Claims 1-6, 9-21 remain pending in this application.   The amended specification on 06/23/2021 has been entered.  

Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitations, the first connection arrangement, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-6, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claim 1 recites the limitation "the first connection arrangement" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
 	The dependent claims are rejected for the reasons as the independent claim from which they depend.


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-4, 9, 13-14, 18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. US Pub 2014/0333261 (hereinafter Oh) in view of Jadidian et al. US Patent 10,418,863 (hereinafter Jadidian).
 	Regarding claims 1 and 14, Oh teaches a charging connection between an external power source and a vehicle, comprising: 
 	a first connector (fig. 2, element 30; ¶ 0029: a charging apparatus 30) coupled to the external power source (fig. 1, element 26) with an electric cable (see reproduced fig. 1 below), 
 	the first connector (30) for delivering electrical energy from the electric cable (¶ 0028; during a recharging process) and the first connector includes at least one radio frequency antenna (fig. 7, element 96; RFID reader); 

    PNG
    media_image1.png
    494
    994
    media_image1.png
    Greyscale

 	a second connector (fig. 7, elements 16 and 94)  coupled to the vehicle (fig. 1, element 12), 
 	the second connector (fig. 7, element 94) connectable to the first connection arrangement (¶ 0028; during a recharging process) to deliver the electrical energy to the vehicle (¶ 0047; charge the RESS [rechargeable energy storage system]) and the second connector includes at least one radio frequency tag (¶ 0048; a plurality of RFID tags); and 
 	wherein the at least one radio frequency antenna detects a signal from the at least one radio frequency tag to guide the first connector for connection with the second connector (¶¶ 0048-0051, 0053, 0055; to automatically locate the charging plug 32 in relation to the charging receptacle 16, the electric vehicle 12 may have a plurality of radio-frequency identification (RFID) tags 94, and the charging apparatus 30 has a RFID reader 96).
 	Oh fails to teach the at least one radio frequency antenna detects a signal from the at least one radio frequency tag using one of a directionally shielded binary search pattern and a received signal strength indication search pattern for the signal to guide the first connector for connection with the second connector.
received signal strength measurements, etc)  at Col 9, line 62 to Col. 10, line 3. 
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Oh to incorporate with the teaching of Jadidian by using RF signals to help properly align equipment 104 and 106 as suggested by Jadidian, because it would be advantageous to increase charging efficiency and reduce charging time.
 	Regarding claim 2, Oh teaches wherein the at least one radio frequency tag includes a plurality of radio frequency tags (¶ 0048; a total of four RFID tags).
	Regarding claim 3, Oh teaches wherein the at least one radio frequency antenna is located on or adjacent an outer surface of the first connector that interfaces with the second connector (see fig. 7 and ¶ 0048).
	Regarding claim 4, Oh teaches wherein the at least one radio frequency antenna includes a first radio frequency antenna (fig. 7, element 96) or first transmission power for an initial localization of the first connector relative to the second connector and a second radio frequency antenna or second transmission power for a final localization of the first connector relative to the second connector (¶ 0050-0051; the surrounding tag ID values [first transmission power, second transmission power] and tag sum values can then be utilized to locate the charging plug 32 in relation to the charging receptacle 16).
 	Regarding claim 9, Oh teaches a controller (see fig. 7, element 86) configured to process the signal received by the at least one radio frequency antenna (¶ 0052).
 	Regarding claim 13, Oh teaches wherein the controller is configured to collect operational data for storage regarding the connection of the first connector with the second connector, the operational data including one or more of: an elapsed time for making the connection; an initial location of the vehicle relative to the first connector; an initial configuration of the first connector; a time of day and date at which the connection is made; calibration data associated with at least one of the first connector, the second connector and the external power source (¶ 0051-0053); an initial charge of a battery of the vehicle; and a duration of the connection.
 	Regarding claim 18, Oh teaches wherein the vehicle connector includes a plurality of radio frequency tags (¶ 0048; element 94) emitting radio frequency signals for detection by the at least one antenna of the charging station connector (fig. 7, element 96; RFID reader).
 	Regarding claim 20, Oh teaches wherein the charging station connector is guided for connection with the vehicle connector with an automatic connection system (¶ 0048 and abstract).
 	Regarding claim 21, Oh teaches wherein the vehicle connector is located under the vehicle (see fig. 7).

s 5-6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Jadidian as applied to claim 1 above, and further in view of Pepin et al. EP1742078A1 (hereinafter Pepin).
 	Regarding claims 5 and 19, Oh in view of Jadidian fails to disclose wherein the at least one radio frequency antenna includes four or more radio frequency antennas arranged in a grid on the first connector.
 	However, Pepin discloses a device for locating a vehicle by radio frequency transmission, and the device further includes an integrated antenna array.  The integrated antenna array includes at least four parasitic antennas in ¶ 0012 and fig. 1.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Oh in view of Jadidian to incorporate four radio frequency antennas in the system as taught by Pepin, because it would be advantageous to accurately perform the distance estimation from a precise propagation time.
 	Regarding claim 6, Oh in combination of Jadidian and Pepin discloses wherein the at least one radio frequency tag includes a plurality of radio frequency tags (Oh, ¶ 0048) and the four or more radio frequency antennas (Pepin, ¶ 0012) simultaneously (Oh, ¶ 0050) detect radio signals emitted by the plurality of radio frequency tags.

Allowable Subject Matter
 	Claims 11-12 are allowed.
s 10, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant’s arguments, see pages 8-10, filed 06/23/2021, with respect to the rejection(s) of claim(s) 1, 14 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jadidian.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.